Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
RESPONSE TO ARGUMENTS
Claim 1
The examiner acknowledges the amendment of claim 1  and the cancellation of claim 5.  Applicants arguments filed on (12/19/2021) have been fully considered but are deemed moot in view of new grounds of rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper. 
ALLOWABLE SUBJECT MATTER 
Claims 11 & 17
Prior Art Rejection
Applicant claims amendments (claim 11) and cancellations (claim 12) filed (12/19/2021) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 11 & 17, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 11 & 17 that includes: 
Claim 11:
…
“
capturing images of an object at a time interval with a number of image capturing devices; recognizing and tagging said object from said captured images by an analytic device having a deep learning model; extracting time and location data of said object from said captured images, and tracking a path of movement of said object across time, wherein said deep learning model is trained with image classification using convolutional neural networks and fine tuned with bounding boxes and image distortions, so that it is capable of object 3detection by recognizing distinct attributes within images and to tag positional information on said object.
”
Claim 17:
…
“
an analytic device; a number of image capturing devices connected to said analytic device; wherein said image capturing devices capture images of an object at a time interval and send said captured images to said analytic device; said analytic device comprises a deep learning model for analyzing said captured images, allowing said object to be identified and tagged, and allowing a path of movement of said object across time to be tracked; wherein said deep learning model is trained with image classification using convolutional neural networks and fine tuned with bounding boxes and image distortions, so that it is capable of object detection by recognizing distinct attributes within images and to tag positional 4information on said object; wherein said captured images are discarded from said analytic device after analyzing, and only a structured data set containing an identity and said path of movement of said object across time is retained.
”
Regarding dependent claims 13-16 these claims are allowed because of their dependence on independent claims 11 & 17 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CLAIM OBJECTIONS
CLAIM OBJECTIONS
Claim 1 is objected to because of the following informalities: 
 …
wherein said deep learning model is trained with image classification using convolutional neural networks and fine tuned with bounding boxes and image distortions, so that it is capable of object detection by recognizing distinct attributes within images and to tag positional information on said object
…
Examiner submits submitted amendment was presenting without designating content as a new amendment (i.e. limitations were not underlined). 
As to claims 2-4 & 6-10, these claims are objected for their dependencies on rejected 1.
Appropriate correction is required.
CLAIM REJECTIONS - 35 USC § 112
	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4 & 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the duplicate language (see below):
“wherein said deep learning model is trained with image classification using convolutional neural networks and fine tuned with bounding boxes and image distortions, so that it is capable of object detection by recognizing distinct attributes within images and to tag positional information on said object, wherein said deep learning model is trained with image classification using convolutional neural networks and fine tuned with bounding boxes and image distortions, so that it is capable of object detection by recognizing distinct attributes within images and to tag positional information on said object.”  
In this case, the above duplicate language creates an inability to define claim scope. Therefore, claim is deemed indefinite. 
As to claims 2-4 & 6-10, these claims are rejected for their dependencies on rejected claim 1.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661